IN THE SUPREME COURT OF THE STATE OF NEVADA


                SHELLEY MURAWSKI, AN                                         No. 69456
                INDIVIDUAL,
                                   Appellant,
                               vs.
                KELLEHER & KELLEHER, LLC, A
                NEVADA LIMITED LIABILITY                                      FILED
                COMPANY; JOHN T. KELLEHER,
                ESQ., AN INDIVIDUAL; DEMPSEY,                                 MAR 2 5 2016
                ROBERTS & SMITH, LTD., A NEVADA                            TRACIE K. LNDEMAN
                                                                        CLERK OF SUPREME COURT
                LIMITED LIABILITY COMPANY; AND                          ey
                                                                               DEPUTY CLERK   61-
                KENNETH M. ROBERTS, ESQ., AN
                INDIVIDUAL,
                                   Respondents.

                                         ORDER DISMISSING APPEAL

                                This is an appeal from a district court order denying a motion
                for a protective order, granting a motion to compel attendance at a
                judgment debtor's examination, and granting in part an objection to a
                claim of exemption for execution. Eighth Judicial District Court, Clark
                County; Valerie Adair, Judge.
                                Our initial review of the docketing statement and documents
                before this court revealed potential jurisdictional defects. First, it
                appeared that the order may not be substantively appealable. Second,
                assuming that the order was substantively appealable, it appeared that
                the notice of appeal was prematurely filed after the timely filing of a
                tolling motion for reconsideration but before that tolling motion was
                formally resolved. See NRAP 4(a)(4); AA Primo Builders v. Washington,
                126 Nev. 578, 245 P.M 1190 (2010). Accordingly, we ordered appellant to
                show cause why this appeal should not be dismissed for lack of
                jurisdiction.
SUPREME COURT
      OF
    NEVADA

(0) 1947A
                                                                                              14-0951s
                            In response, appellant contends that the district court order is
                appealable as a special order after final judgment      See NRAP 3A(b)(8).
                However, appellant also acknowledges that the district court has not ruled
                on the motion for reconsideration.
                            Even assuming, without deciding, that the challenged order is
                substantively appealable under NRAP 3A(b)(8), the notice of appeal was
                prematurely filed before resolution of the timely filed motion for
                reconsideration. See NRAP 4(a)(6) ("A premature notice of appeal does not
                divest the district court of jurisdiction."); Lytle v. Rosemere Estates Prop.
                Owners, 129 Nev. Adv. Op. 98, 314 P.3d 946 (2013) (a tolling motion
                directed at an appealable post-judgment order tolls the time to appeal
                from that order). Accordingly, we lack jurisdiction over this appeal and we
                            ORDER this appeal DISMISSED.




                CC:   Hon. Valerie Adair, District Judge
                      Maier Gutierrez Ayon, PLLC
                      Campbell & Williams
                      Lipson Neilson Cole Seltzer & Garin, P.C.
                      Durham Jones & Pinegar/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2